Scott, Judge,
delivered the opinion of the court.
We see no error in the giving or refusing of instructions on the trial of the cause. There was a misjoinder of several causes of action in the second count of the petition. In the same count the party could not complain of taking his property wrongfully by replevin and also prefer a claim for damages for maliciously suing out the replevin. These were several causes of action, and should have been separately stated, if they could have been joined. But the verdict returned by the jury is framed in such a way as shows that the defendant has sustained no injury by this course. It shows that no *229damages were given on account of the malicious suit. Indeed the damages given the plaintiff were for a less sum than the defendant had by his agent sworn the property was worth.
The other judges concurring, the judgment will be affirmed, with ten per cent, damages. ,